DETAILED ACTION
This non-final Office action is in response to the claims filed on June 12, 2019.
Status of claims: claims 6-16 and 22-28 are withdrawn; claims 1, 2, 3-5, 17-21 and 29 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020 was considered by the examiner. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Generic – FIG. 1
Species I – FIGS. 2-12 – helical cable drive system
Species II – FIGS. 13-24 – coilable cable drive system
Species III – FIGS. 25-34 – flexible tape drive system
Species IV – FIGS. 35-48 – flexible notched tape drive system
Species V – FIGS. 49-38 – telescoping cable drive system
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different species require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Mr. Timothy Flory on January 8, 2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1, 2, 3-5, 17-21, 29. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-16 and 22-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because:  
FIGS. 3, 14, 16, 17, 27, 28, 39, 40, and 51 each require at least one numerical identifier.
The text throughout the figures needs to be replaced with the proper numerical identifier. For example, in FIG. 7, “rigid cable tubing” and its lead line need to be removed, particularly since “26b,” which designates the “rigid cable tubing,” is already noted in the figure.
FIG. 7 – “26e” and “14a” each lack lead lines
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0356231 to Snider et al. (hereinafter “Snider”).
Snider discloses a vehicular slider window assembly, said vehicular slider window assembly comprising:
a frame portion having an upper rail 115 and a lower rail 114; 
a fixed window panel 116a,116b that is fixed relative to said frame portion, said fixed window panel at least in part defining an opening; 
a movable window panel 122 that is movable along said upper rail and said lower rail, wherein said movable window panel is movable between a closed position, where said movable window panel is disposed at said opening, and an opened position, where said movable window panel is disposed at least partially along said fixed window panel; 
a drive system operable to move said movable window panel between the opened position and the closed position, wherein said drive system comprises a single flexible drive 
wherein said lower rail of said frame portion comprises guide structure 130,136 that receives said flexible drive element and that limits flexing or bending of said flexible drive element when said flexible drive element pushes said movable window panel along said lower rail. (claim 1)
Snider further discloses wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the opened position, pulls said movable window panel along said lower rail, and wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the closed position, pushes said movable window panel along said lower rail, (claim 2) wherein said flexible drive element comprises a helical cable, and wherein said drive system comprises a toothed drive gear that engages said helical cable, and wherein rotational driving of said toothed drive gear causes movement of said helical cable to move said movable window panel along said lower rail, (claim 3) wherein said drive system comprises a guide element 136a disposed along said lower rail to guide said helical cable along said lower rail, (claim 4) wherein said flexible drive element comprises a flexible cable and wherein said guide structure defines a passageway along said lower rail, and wherein said flexible cable is received in the passageway along said lower rail, and wherein said guide structure limits flexing or bending of said flexible cable as said flexible cable is moved along said passageway, (claim 5) and wherein said drive system comprises a drive motor that rotates a drive element to move said single flexible drive element. (claim 17)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Snider, as applied above, in further view of US 4920698 to Friese et al. (hereinafter “Friese”).
Snider fails to disclose wherein said drive motor is disposed at an end region of said lower rail. 
Friese teaches of placement of a drive motor 110 (see Fig. 8) of a vehicular slider window assembly that is disposed at an end region of a lower rail. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the Snider drive motor at an end region of the Snider lower rail, as taught by Friese, for aesthetic reasons and to minimize the length of the flexible drive element. (claim 18)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Snider, as applied above, in further view of US 7185943 to Lesle et al. (hereinafter “Lesle”).
Snider fails to disclose wherein said fixed window panel comprises a single fixed window panel having an opening therethrough. 
Lesle teaches of a vehicular slider window assembly with a fixed window panel 14 that comprises of a single fixed window panel having an opening therethrough.


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Friese.
Snider discloses a vehicular slider window assembly, said vehicular slider window assembly comprising: 
a frame portion having an upper rail and a lower rail; 
a fixed window panel that is fixed relative to said frame portion, said fixed window panel at least in part defining an opening; 
a movable window panel that is movable along said upper rail and said lower rail, wherein said movable window panel is movable between a closed position, where said movable window panel is disposed at said opening, and an opened position, where said movable window panel is disposed at least partially along said fixed window panel; 
a drive system operable to move said movable window panel between the opened position and the closed position, wherein said drive system comprises a drive motor and a single flexible drive element; 
wherein said drive motor is operable to move said flexible drive element to move said movable window panel between the opened position and the closed position; wherein, when said drive system is actuated to move said movable window panel in one direction, said flexible drive element pulls said movable window panel along said lower rail toward said drive motor, and when said drive system is actuated to move said movable window panel in the opposite direction, said flexible drive element pushes said movable window panel along said lower rail away from said drive motor; and 

Snider fails to disclose wherein said drive motor is disposed at an end region of said lower rail.
Friese teaches of placement of a drive motor 110 (see Fig. 8) of a vehicular slider window assembly that is disposed at an end region of a lower rail. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the Snider drive motor at an end region of the Snider lower rail, as taught by Friese, for aesthetic reasons and to minimize the length of the flexible drive element. (claim 20)
Snider, as applied above, further discloses wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the opened position, pulls said movable window panel along said lower rail, and wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the closed position, pushes said movable window panel along said lower rail. (claim 21)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Friese, as applied above, in further view of Lesle.
Snider, as applied above, fails to disclose wherein said fixed window panel comprises a single fixed window panel having an opening therethrough. 
Lesle teaches of a vehicular slider window assembly with a fixed window panel 14 that comprises of a single fixed window panel having an opening therethrough.


Claims 1, 2, 5, 17, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4920698 to Friese et al. (hereinafter “Friese”).
Friese discloses a vehicular slider window assembly, said vehicular slider window assembly comprising:
a frame portion having an upper rail 35 and a lower rail 31; 
a fixed window panel 32,36 that is fixed relative to said frame portion, said fixed window panel at least in part defining an opening; 
a movable window panel 34 that is movable along said upper rail and said lower rail, wherein said movable window panel is movable between a closed position, where said movable window panel is disposed at said opening, and an opened position, where said movable window panel is disposed at least partially along said fixed window panel; 
a drive system operable to move said movable window panel between the opened position and the closed position, wherein said drive system comprises a single flexible drive element 104 that, when said drive system is actuated to move said movable window panel in one direction, said flexible drive element pulls said movable window panel along said lower rail, and when said drive system is actuated to move said movable window panel in the opposite direction, said flexible drive element pushes said movable window panel along said lower rail; and 
wherein said lower rail of said frame portion comprises guide structure 102,29a that receives said flexible drive element and that limits flexing or bending of said flexible drive 
Friese further discloses wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the opened position, pulls said movable window panel along said lower rail, and wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the closed position, pushes said movable window panel along said lower rail, (claim 2) wherein said flexible drive element comprises a flexible cable and wherein said guide structure defines a passageway ,along said lower rail, and wherein said flexible cable is received in the passageway along said lower rail, and wherein said guide structure limits flexing or bending of said flexible cable as said flexible cable is moved along said passageway, (claim 5) and wherein said drive system comprises a drive motor 110 that rotates a drive element to move said single flexible drive element, (claim 17) and wherein said drive motor is disposed at an end region of said lower rail. (claim 18)

Friese discloses a vehicular slider window assembly, said vehicular slider window assembly comprising: 
a frame portion having an upper rail and a lower rail; 
a fixed window panel that is fixed relative to said frame portion, said fixed window panel at least in part defining an opening; 
a movable window panel that is movable along said upper rail and said lower rail, wherein said movable window panel is movable between a closed position, where said movable window panel is disposed at said opening, and an opened position, where said movable window panel is disposed at least partially along said fixed window panel; 
a drive system operable to move said movable window panel between the opened position and the closed position, wherein said drive system comprises a drive motor and a single flexible drive element; 

wherein said lower rail of said frame portion comprises guide structure that defines a passageway at least partially along said lower rail, and wherein said flexible drive element is received in said passageway such that said guide structure limits flexing or bending of said flexible drive element when said flexible drive element pushes said movable window panel along said lower rail. (claim 20)
Friese further discloses wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the opened position, pulls said movable window panel along said lower rail, and wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the closed position, pushes said movable window panel along said lower rail. (claim 21)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Friese, as applied above, in further view of Snider.
Friese fails to disclose wherein said flexible drive element comprises a helical cable. (claim 3) 
Snider teaches of a flexible drive element that is a helical cable, and wherein said drive system comprises a toothed drive gear that engages said helical cable, and wherein rotational 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cable of Friese with a helical cable, as taught by Snider, in order to further assist engagement of the drive motor with the cable as well as because such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Friese, as applied above, further discloses wherein said drive system comprises a guide element 160a disposed along said lower rail to guide said helical cable along said lower rail. (claim 4)

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Friese, as applied above, in further view of Lesle.
Friese fails to disclose wherein said fixed window panel comprises a single fixed window panel having an opening therethrough. 
Lesle teaches of a vehicular slider window assembly with a fixed window panel 14 that comprises of a single fixed window panel having an opening therethrough.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Friese such that the fixed window panel was a single fixed window panel, as taught by Lesle, in order facilitate manufacture of the vehicular slider window assembly as well as for aesthetic reasons. (claim 19)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634